Citation Nr: 1438932	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that the Veteran timely filed a notice of disagreement (NOD) with the RO's December 2012 rating decision denying service connection for tinnitus and that she was subsequently provided a statement of the case (SOC) concerning that claim in February 2013.  In response to that SOC, the Veteran filed a timely substantive appeal (VA Form 9) in February 2013.  However, in the VA Form 9, the Veteran essentially indicated, for the first time, that she also disagreed with the RO's December 2012 rating decision with respect to its denial of service connection for bilateral hearing loss.  This written communication from the Veteran expressing dissatisfaction or disagreement with an adjudicative determination by the RO, and a desire to contest the result, constitutes a valid NOD.  See 38 C.F.R. § 20.201 (2013); see also Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  

Thus, the Veteran's February 2013 VA Form 9 substantively appealing the RO's rating decision denying service connection for tinnitus also operated as a timely NOD with respect to the RO's rating decision denying service connection for bilateral hearing loss.  However, no subsequent action was taken in response to the Veteran's NOD of the RO's rating decision denying service connection for bilateral hearing loss, such as supplying the Veteran with a SOC.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of entitlement to service connection for bilateral hearing loss.

Furthermore, with respect to the Veteran's claim for service connection for tinnitus, the Board finds that this claim is inextricably intertwined with her pending service connection claim for bilateral hearing loss.   Specifically, in a November 2012 report of a hearing loss and tinnitus examination, the VA examiner stated that the Veteran's tinnitus is at least as likely as not a symptom of the Veteran's clinical hearing loss.   Because a decision regarding the Veteran's claim of service connection for bilateral hearing loss is so closely related to the Veteran's claim of service connection for tinnitus, they are inextricably intertwined such that the service connection for tinnitus claim should not be reviewed while the pending claim for service connection for bilateral hearing loss remains unresolved.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, adjudication of the tinnitus claim must be held in abeyance pending further development of the Veteran's bilateral hearing loss claim.  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should issue the Veteran a SOC pertaining to the issue of entitlement to service connection for bilateral hearing loss.  Advise her that if she intends to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC, to complete the steps necessary to perfect an appeal to the Board concerning this additional claim.  Give her the required time to perfect an appeal of this additional claim.  If, and only if, she perfects an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

2) The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects her appeal as to her bilateral hearing loss claim, or (2) the time period for doing so expires, whichever occurs first.  If the Veteran does not perfect an appeal as to her bilateral hearing loss claim, then the matter of entitlement to service connection for tinnitus, which remains on appeal, should be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'  Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



